Name: 2002/529/EC: Commission Decision of 27 June 2002 concerning a questionnaire for Member States reports on the implementation of Directive 1999/13/EC on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations (notified under document number C(2002) 2234)
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  deterioration of the environment;  documentation
 Date Published: 2002-07-02

 Avis juridique important|32002D05292002/529/EC: Commission Decision of 27 June 2002 concerning a questionnaire for Member States reports on the implementation of Directive 1999/13/EC on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations (notified under document number C(2002) 2234) Official Journal L 172 , 02/07/2002 P. 0057 - 0060Commission Decisionof 27 June 2002concerning a questionnaire for Member States reports on the implementation of Directive 1999/13/EC on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations(notified under document number C(2002) 2234)(2002/529/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 1999/13/EC of 11 March 1999(1), on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations, and in particular Article 11(1) thereof,Whereas:(1) Article 11(1) of Directive 1999/13/EC requires that reports on the implementation of the Directive be drawn up on the basis of a questionnaire or outline drafted by the Commission in accordance with the procedure laid down in Article 6 of Council Directive 91/692/EEC(2),(2) Member States, which implement national plans in accordance with Article 6 of Directive 1999/13/EC already are required to submit these plans to the Commission,(3) The questionnaire or outline shall be sent to the Member States six months before the start of the period covered by the report,(4) The first report will cover the period 1 January 2003 to 31 December 2004 inclusive,(5) The Committee established in accordance with Article 6 of Directive 91/692/EEC did not deliver an opinion on these measures within the time limit laid down by the chairman,HAS ADOPTED THIS DECISION:Article 1The questionnaire in the Annex is hereby adopted.Article 2This Decision is addressed to the Member States.Done at Brussels, 27 June 2002.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 85, 29.3.1999, p. 1.(2) OJ L 377, 31.12.1991, p. 48.ANNEX>PIC FILE= "L_2002172EN.005802.TIF">>PIC FILE= "L_2002172EN.005901.TIF">>PIC FILE= "L_2002172EN.006001.TIF">